DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 2/24/2020, is acknowledged.  Claims 1-3, 7, 9, 10, 12, 13, 22, 31 and 34-43 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zgheib et al., Wound Repair and Regeneration, Vol. 23, 2015, pp. A14, A47.
Regarding Claim 1, Zgheib discloses a method of protecting skin of a mammal (Pg. A47 Col. 1 in 2nd Para., Complications of diabetes represent a significant clinical problem resulting in significant healthcare costs and patient morbidity.  Diabetic wounds are one of the most common reasons for hospital admission and precede the majority of lower extremity amputations...silk fibroin (SF)...we hypothesized that treatment of diabetic skin with SF would increase the biomechanical strength at baseline and thus decrease the susceptibility of diabetic skin to injury...the SF solution was used either directly or electro-spun to form a mat of SF nanofibers (SFMat). Skin from the back of 10 weeks old diabetic mice was treated with SF, SF+SFMat, or control, and biomechanical testing performed. Treatment with SF or SF +SFMat 
Regarding claim 2, Zgheib discloses the method of claim 1, wherein the silk fibroin fibers in the silk fibroin mat have a diameter in the range from 1 to 1,000 nm (Pg. A47 Col. 1 in 2nd Para.....electro-spun to form a mat of SF nanofibers...; in order to be nanofibers, the 
fibers must inherently have a diameter from 1 to 1,000 nm).
Regarding claim 3, Zgheib discloses the method of claim 1, wherein the silk fibroin fibers in the solution are obtained from a solution containing a dissolved silkworm silk (Pg. A47 Col. 1 in 2nd Para., To test our hypothesis, SF protein was isolated from the cocoons of Bombyx mori silk worm by removing sericin. The SF solution was used either directly or electro-spun to form a mat of SF nanofibers (SFMat)).
Regarding Claim 4, Zgheib discloses the method of claim 3, wherein the silkworm silk is obtained from Bombyx mori (Pg. A47 Col. 1 in 2nd Para.).

	Regarding claim 9, Zgheib discloses the method of claim 1, wherein the silk fibroin fibers in the silk fibroin mat have a sericin content of less than 5% (Pg. A47 Col. 1 in 2nd Para.....SF protein was isolated from the cooons of Bombyx mori silk worm by removing sericin).
Regarding claim 22, Zgheib discloses the method of claim 1, wherein the silk fibroin fibers in the silk fibroin mat are obtained from a solution containing a dissolved silkworm silk (Pg. A47 Col. 1 in 2nd Para.....cocoons of Bombyx mori silk worm...the SF solution was used
either directly or electro-spun to form a mat of SF nanofibers (SFMat)).

Claim(s) 1-3, 7, 9, 13 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US2011/0111031).
	Regarding claim 37, Jiang discloses a cosmetic or dermatological composition (Abstract; Paras. [0201] and [0202], As another example, a drug delivery platform disclosed herein may be pulverized into particles and mixed with water or a saline solution to form an injectable or topical substance like a solution, oil, lotion, gel, ointment, cream, slurry, salve, or paste. A silk fibroin biomaterial may be milled to a particle size from about 0.1 mu m to about 1000 mu m in diameter, such as 15 mu m to 30 mu m. Saline is then added as a carrier phase by first determining the bulk volume of the biomaterial, then vigorously pulverizing the biomaterial into particles while incorporating an appropriate volume of saline to achieve a desired carrier to biomaterial particle ratio...a drug delivery platform disclosed herein can be formulated into a cream and topically applied to treat an acute or chronic skin condition like acne or psoriasis to 
Regarding claim 38, Jiang discloses the cosmetic or dermatological composition of clam 37, wherein the cosmetic adjuvant is selected from fatty substances, organic solvents, ionic and non-ionic thickeners, softeners, antioxidants, free-radical scavengers, opacifiers, stabilizers, emollients, silicones, alpha-hydroxy acids, insect repellents, antifoams, moisturizers, vitamins, fragrances, preserving agents, surfactants, fillers, polymers, propellants, acidifying and basifying agents, and colorants (Paras. [0201] and [0202]; Para. [0049], ...surfactant...).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US2011/0111031).
Regarding Claim 31, Jiang discloses a method of treating a wound (Abstract; Paras. [0201] and [0202], As another example, a drug delivery platform disclosed herein may be pulverized into particles and mixed with water or a saline solution to form an injectable or topical substance like a solution, oil, lotion, gel, ointment, cream, slurry, salve, or paste. A silk fibroin biomaterial may be milled to a particle size from about 0.1 mu m to about 1000 mu m in diameter, such as 15 mu m to 30 mu m. Saline is then added as a carrier phase by first determining the bulk volume of the biomaterial, then vigorously pulverizing the biomaterial into particles while incorporating an appropriate volume of saline to achieve a desired carrier to biomaterial particle ratio...for example, a drug delivery platform disclosed herein can be formulated into a lotion and topically applied to a laceration, burn or other wound to promote healing) comprising administering topically to a mammal in need of such therapy a solution of silk fibroin incorporating an active agent that is effective in enhancing the healing of the wound and/or reducing the time to heal (Paras. [0201] and [0202]; Para. [0198], In applications involving wound healing, a drug delivery platform disclosed herein can be processed to further 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the silk fibroin in the method of the primary embodiment of Jiang to be in the form of silk fibroin fibers as taught by an alternate embodiment of Jiang. The motivation would have been that silk fibroin fibers are capable of being dissolved in solution (Paras. [0220] and [0221]), and have wound protective properties (Para. [0005], This sericin contamination may be substantially removed though, resulting in a virtually sericin-free fibroin which may be used either as fibers or dissolved and reconstituted in a number of forms. For example, natural silk from the silkworm Bombyx mori may be subjected to sericin extraction, spun into yams then used to create a matrix with high tensile strength suitable for applications such as bioengineered ligaments and tendons. Use of regenerated silk materials has also been proposed for a number of medical purposes including wound protection...).


s 1, 2, 9, 10, 12, 13, 22  and 3131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zgheib et al., Wound Repair and Regeneration, Vol. 23, 2015, pp. A14, A47,  in view of Jiang et al. (US2011/0111031).
Regarding Claim 2, Zgheib discloses the method of claim 1. Zgheib further discloses the silk fibroin fibers in the solution (Pg. A47 Col. 1 in 2nd Para., ...silk fibroin (SF)...we hypothesized that treatment of diabetic skin with SF would increase the biomechanical strength at baseline and thus decrease the susceptibility of diabetic skin to injury. To test our hypothesis, SF protein was isolated from the cocoons of Bombyx mori silk worm by removing sericin. The SF solution was used either directly or electro-spun to form a mat of SF nanofibers (SFMat)), but fails to explicitly disclose wherein the silk fibroin fibers in the solution have a diameter in the range from 1 to 1,000 nm. However, Jiang is in the field of silk fibroin materials (Jiang Abstract; Para. [0002], The present specification discloses purified silk fibroin and method for purifying silk fibroins, biomaterials comprising silk fibroin with or without an amphiphilic peptide and methods for making biomaterials comprising silk fibroin and the use of silk fibroin biomaterials in a variety of medical uses, including...a platform for drug delivery) and teaches silk fibroin particles in a solution that have a diameter in the range from 1 to 1,000 nm (Jiang Para. [0201], As another example, a drug delivery platform disclosed herein may be pulverized into particles and mixed with water or a saline solution to form an injectable or topical substance like a solution...a silk fibroin biomaterial may be milled to a particle size from about 0.1 mu m to about 1000 mu m in diameter...). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the silk fibroin fibers in the solution in the method of Zgheib so that the silk fibroin fibers in the solution have a diameter in the range from 1 to 1,0000 nm as taught by Jiang. The motivation would have been to provide silk fibroin fibers of a suitable 
Regarding Claim 9, Zgheib discloses the method of claim 1. Zgheib further discloses the silk fibroin fibers in the solution (Pg. A47 Col. 1 in 2nd Para.), but fails to explicitly disclose wherein the silk fibroin fibers in the solution have a concentration of about 0.1 to about 25 weight percent of the solution. However, Jiang teaches silk fibroin in solution that has a concentration of about 0.1 to about 25 weight percent of the solution (Jiang Para. [0064], In aspects of this embodiment, the depolymerized silk fibroin (dissolved silk fibroin) has a concentration of, e.g., about 1% (w/v)...). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the silk fibroin fibers in the solution in the method of Zgheib so that the silk fibroin fibers in the solution have a concentration of about 0.1 to about 25 weight percent of the solution as taught by Jiang. The motivation would have been to provide a concentration of silk fibroin fibers that will remain dissolved in solution (Jiang Para. [0064]), as in higher concentrations some of the silk fibroin fibers may come out of solution (Jiang Para. [0063], Further tailoring of the solvent system may be achieved through modification of the temperature and pressure of the solution, as ideal dissolution conditions will vary by solvent selected and enhancers added. Mechanical mixing methods employed may also vary by solvent type and may vary from general agitation and mixing to ultrasonic disruption of the protein aggregates. Additionally, the resultant dissolved silk concentration may be tailored to range from about 1% (w/v) to about 30% (w/v)), adversely affecting the processability of the solution. 
Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have the silk fibroin fibers in the solution have a concentration of about 0.1 to about 25 weight percent of the solution, since selection of a known 
	Regarding Claim 10, Zgheib discloses the method of claim 1. Zgheib further discloses the solution of silk fibroin fibers (Pg. A47 Col. 1 in 2nd Para.), but fails to explicitly disclose wherein the solution of silk fibroin fibers is an aqueous solution. However, Jiang teaches a solution of silk that is an aqueous solution (Jiang Para. [0062], System parameters which may be modified in the initial dissolution of silk include but are not limited to solvent type, silk concentration, temperature, pressure, and addition of mechanical disruptive forces.  Solvent types other than aqueous lithium bromide may include but are not limited to aqueous solutions...). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solution of silk fibroin fibers in the method of Zgheib to be an aqueous solution as taught by Jiang. The motivation would have been that aqueous solutions are a suitable medium for the dissolution of silk (Jiang Para. [0062]).
	Regarding Claim 12, Zgheib discloses the method of claim 1. Zgheib further discloses the solution of silk fibroin fibers (Pg. A47 Col. 1 in 2nd Para.), but fails to explicitly disclose 
However, Jiang teaches a solution of silk fibroin that further comprises a biocompatible polymer selected from the group comprising polyethylene oxide (PEO), polyethylene glycol (PEG), collagen, fibronectin, keratin, polyaspartic acid, polylysine, alginate, chitosan, chitin, hyaluronic acid, pectin, polycaprolactone, polylactic acid, polyglycolic acid, polyhydroxyalkanoates, dextrans, polyanhydrides, and combinations thereof (Jiang Para. [0201], As another example, a drug delivery platform disclosed herein may be pulverized into particles and mixed with water or a saline solution to form an injectable or topical substance like a solution...; Paras. [0088] and [0089], The drug delivery platforms disclosed herein can further comprise other polymers in addition to silk fibroin, amphiphilic peptides and the synthetic molecules disclosed herein. Such polymers are generally included to prolong the release of certain growth factors or cytokines and to stabilize the functionality...suitable polymers
include...alginates...polyanhydrides...polyethylene glycol...)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of  the invention to modify the solution of silk fibroin fibers in the method of Zgheib to further comprise a biocompatible polymer selected from the group comprising polyethylene oxide (PEO), polyethylene glycol (PEG), collagen, fibronectin, keratin, polyaspartic acid, polylysine, alginate, chitosan, chitin, hyaluronic acid, pectin, polycaprolactone, polylactic acid, polyglycolic acid, polyhydroxyalkanoates, dextrans, polyanhydrides, and combinations thereof 
Regarding Claim 13, Zgheib discloses the method of claim 1. Zgheib further discloses the solution of silk fibroin fibers (Pg. A47 Col. 1 in 2nd Para.), but fails to explicitly disclose wherein the solution of silk fibroin fibers is applied as at least one of a spray, a liquid, a film, a foam, a suspension, a cream, an ointment, or a gel. 
However, Jiang teaches a solution of silk fibroin that is applied as at least one of a spray, a liquid, a film, a foam, a suspension, a cream, an ointment, or a gel (Jiang Para. [0201], As another example, a drug delivery platform disclosed herein may be pulverized into particles and mixed with water or a saline solution to form an injectable or topical substance like a solution, oil, lotion, gel, ointment, cream, slurry, salve, or paste. A silk fibroin biomaterial may be milled...)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the solution of silk fibroin fibers in the method of Zgheib so that the solution of silk fibroin fibers is applied as at least one of a spray, a liquid, a film, a foam, a suspension, a cream, an ointment, or a gel as taught by Jiang. The motivation would have been to be able to apply the solution of silk fibroin fibers topically to promote wound healing (Jiang Para. [0201]; Para. [0202], As another example, a drug delivery platform disclosed herein can be formulated into a cream or ointment and topically applied to a surgical incision from a surgery like a face lift to promote healing and reduce scar formation).
Regarding Claim 22, Zgheib discloses the method of claim 1. Zgheib further discloses the silk fibroin mat (Pg. A47 Col. 1 in 2nd Para.), but fails to explicitly disclose wherein the silk 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the silk fibroin mat in the method of Zgheib to be applied as a non-woven mat as taught by Jiang. The motivation would have been that a non-woven silk fibroin mat can be applied over a wound to protect the wound from infection and the environment (Jiang Para. [0152]; Para. [0198]).
Regarding Claim 31, Zgheib discloses a method (Pg. A47 Col. 1 in 2nd Para., Complications of diabetes represent a significant clinical problem resulting in significant healthcare costs and patient morbidity. Diabetic wounds are one of the most common reasons for hospital admission and precede the majority of lower extremity amputations...silk fibroin (SF)...we hypothesized that treatment of diabetic skin with SF would increase the biomechanical strength at baseline and thus decrease the susceptibility of diabetic skin to injury...the SF solution was used either directly or electro-spun to form a mat of SF nanofibers (SFMat). Skin from the back of 10 weeks old diabetic mice was treated with SF, SF+SFMat, or control, and biomechanical testing performed. Treatment with SF or SF+SFMat increased the elastic modulus and tensile strength of the diabetic skin compared to control...SF+SFMat significantly increased the elastic modulus of diabetic skin compared to SF treatment alone. This data show that the use 
However, Jiang is in the field of silk fibroin materials (Jiang Abstract; Para. [0002], The present specification discloses purified silk fibroin and method for purifying silk fibroins, biomaterials comprising silk fibroin with or without an amphiphilic peptide and methods for making biomaterials comprising silk fibroin and the use of silk fibroin biomaterials in a variety of medical uses, including...a platform for drug delivery) and teaches a method of treating a wound (Jiang Paras. [0201] and [0202], As another example, a drug delivery platform disclosed herein may be pulverized into particles and mixed with water or a saline solution to form an injectable or topical substance like a solution, oil, lotion, gel, ointment, cream, slurry, salve, or paste. A silk fibroin biomaterial may be milled...a drug delivery platform disclosed herein can be formulated into a lotion and topically applied to a laceration, burn or other wound to promote healing), a mammal in need of such therapy (Jiang Paras. [0201] and [0202]; Para. [0215], A drug delivery platform is administered to an individual. An individual is typically a human being), and a solution of silk fibroin that incorporates an active agent that is effective in enhancing the healing of the wound and/or reducing the time to heal (Jiang Paras. [0201] and [0202]; Para. [0198], In applications involving wound healing, a drug delivery platform 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Zgheib to a method of treating a wound as taught by Jiang; to modify the mammal in the method of Zgheib to a mammal in need of such therapy as taught by Jiang; and to modify the solution of silk fibroin fibers in the method of Zgheib so that the solution of silk fibroin fibers incorporates an active agent that is effective in enhancing the healing of the wound and/or reducing the time to heal as taught by Jiang. The motivation would have been that treating a wound can help to reduce scar formation and improve wound healing time (Jiang Para. [0202], As another example, a drug delivery platform disclosed herein can be formulated into a cream or ointment and topically applied to a surgical incision from a surgery like a face lift to promote healing and reduce scar formation); and incorporating an active agent into the silk fibroin solution such as an antibiotic can reduce the risk of infection, thereby improving the outcome for the patient.

Claims 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zgheib et al., Wound Repair and Regeneration, Vol. 23, 2015, pp. A14, A47,  in view of Leichty et al. (WO2017/091700).
Regarding Claim 34, modified Jiang discloses the method of claim 31. Jiang further discloses the active agent (Paras. [0201] and [0202], As another example, a drug delivery platform disclosed herein may be pulverized into particles and mixed with water or a saline solution to form an injectable or topical substance like a solution, oil, lotion, gel, ointment, cream, slurry, salve, or paste. A silk fibroin biomaterial may be milled to a particle size from 
Regarding Claim 35, modified Jiang discloses the method of claim 34, but Jiang fails to explicitly disclose wherein the cerium oxide nanoparticle is conjugated to a microRNA (miRNA). However, Colorado teaches a cerium oxide nanoparticle that is conjugated to a microRNA (miRNA) (Colorado Para. [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Jiang to include a cerium 
Regarding Claim 36, modified Jiang discloses the method of claim 35, but Jiang fails to explicitly disclose wherein the miRNA is miRNA-146a. However, Colorado teaches miRNA-146a (Colorado Para. [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Jiang to include miRNA-146a as taught by Colorado. The motivation would have been that cerium oxide nanoparticles conjugated to microRNA-146a can be used to promote tissue regeneration (Colorado Para. [0003]).
Regarding Claim 39, Jiang discloses the cosmetic or dermatological composition of claim 37, but fails to explicitly disclose at least one of a cerium oxide nanoparticle and mesenchymal stem cells. However, Colorado is in the field of topical compositions (Colorado Abstract; Para. [0008], In some embodiments of the methods of the present technology, the pharmaceutical composition is topically administered to the wound) and teaches a cerium oxide nanoparticle (Colorado Para. [0003], The present technology relates to wound treatment and therapy and the promotion of tissue regeneration following injury. More specifically, this technology relates to a microRNA-146a and cerium oxide nanoparticle (nanoceria) conjugate to improve wound healing and promote tissue regeneration). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Jiang to include a cerium oxide nanoparticle as taught by Colorado. The motivation would have been that cerium oxide nanoparticles conjugated to microRNA-146a can be used to promote tissue regeneration and reduce scar formation (Colorado Para. [0003]; Para. [0091], The compositions and methods of the present technology provide for the treatment and prevention of all wound types, including 
Regarding Claim 40, modified Jiang discloses the cosmetic or dermatological composition of claim 39, but Jiang fails to explicitly disclose wherein the cerium oxide nanoparticle is conjugated to a microRNA (miRNA). However, Colorado teaches a cerium oxide nanoparticle that is conjugated to a microRNA (miRNA) (Colorado Para. [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Jiang to include a cerium oxide nanoparticle that is conjugated to a microRNA (miRNA) as taught by Colorado. The motivation would have been that cerium oxide nanoparticles conjugated to microRNA-146a can be used to promote tissue regeneration and reduce scar formation (Colorado Para. [0003]; Para. [0091], The compositions and methods of the present technology provide for the treatment and prevention of all wound types, including normal wounds. In some embodiments, treating or preventing a wound encompasses reducing swelling, inflammation, and/or scar formation associated with the wound), which can be beneficial in reducing scar formation and improving skin appearance for skin conditions such as acne and psoriasis (Jiang Para.


Regarding Claim 41, modified Jiang discloses the cosmetic or dermatological composition of claim 40, but Jiang fails to explicitly disclose wherein the miRNA is miRNA-146a. However, Colorado teaches miRNA-146a (Colorado Para. [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Jiang to include miRNA-146a as taught by Colorado. The motivation would have been that cerium oxide nanoparticles conjugated to microRNA-146a can be used to promote tissue regeneration and reduce scar formation (Colorado Para. [0003]; Para. [0091], The compositions and methods of the present technology provide for the treatment and prevention of all wound types, including normal wounds. In some embodiments, treating or preventing a wound encompasses reducing swelling, inflammation, and/or scar formation associated with the wound), which can be beneficial in reducing scar formation and improving skin appearance for skin conditions such as acne and psoriasis (Jiang Para. [0202], ...a drug delivery platform disclosed herein can be formulated into a cream and topically applied to treat an acute or chronic skin condition like acne or psoriasis to promote wound healing of the skin and reduce scar formation).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618